UNITED STATES COURT OF APPEALS                       FILED
                           FOR THE NINTH CIRCUIT                          MAY 8 2019
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                       No.   17-50296

                Plaintiff-Appellee,             D.C. No.
                                                3:16-cr-02192-MMA-1
 v.                                             Southern District of California,
                                                San Diego
ANDRES SOTO,
                                                ORDER
                Defendant-Appellant.

Before: WARDLAW and BEA, Circuit Judges, and MURPHY,* District Judge.

      The memorandum disposition filed on February 21, 2019 is amended as

follows:

      On page three of the memorandum disposition, in the paragraph beginning

“3. Because Soto was not subject to custodial interrogation,” replace <The district

court did not clearly err> with <Reviewing the question de novo, the district court

did not err>.

      With this amendment, Judges Wardlaw and Bea vote to deny the appellant’s

petition for panel rehearing and rehearing en banc, and Judge Murphy so

recommends. The full court has been advised of the petition for rehearing en banc,

and no active judge has requested a vote on whether to rehear the matter en banc.


      *
             The Honorable Stephen Joseph Murphy III, United States District
Judge for the Eastern District of Michigan, sitting by designation.
Fed. R. App. P. 35. The petition for panel rehearing and rehearing en banc is

therefore DENIED. No further petitions for panel or en banc rehearing shall be

permitted.

      IT IS SO ORDERED.




                                         2